354324.20N 044 49 37.95E
3543 24.61N 0445] 21.17E
354216,99N 044 S0 58.62E
3541 17.04N 044 49 07,80E
10 3545 17,00N 044 43 30.00E
i 3555 12.00N 044 30 17.08E
12 3555 12.00N 044 22 48.00E
13 360357.59N 044 22 48.00E

COORDINATES OF
TAQ TAQ DEVELOPMENT BLOCK
Latitude Longitude

360549.36N 044 31 O1.37E
3607 12.00N 044 35 54.35E
3607 12.00N 044 43 12.00E
3555 12.00N 044 43 12.00E
3555 12.00N 044 22 48.00E
36.03 57.59N 044 22 48.00E

TIDUS WwNe

COORDINATES OF EXPLORATION BLOCK
Latitude Longitude

3555 12.00N 04443 12.008
35.4524.20N 044 49 37.95F.
354324.6IN 04451 2L.17E

3542 16.99N 04450 58.625

3541 17.04N 044 49 07.806
35.45.17.00N 044 43 30.008

3555 12.00N 044 30 17.08F

AAWsSwn—
Annex B to PSA dated Jam, 20,04

ANNEX B

ACCOUNTING PROCEDURE
PARAGRAPH I
GENERAL PROVISIONS
1d Purpose

To classify expenditures, define recoverable Costs and Expenses, and prescribe the
manner in which the Contractor's accounts shall be prepared and approved.

1.2 Definitions

Words and phrases to which a meaning has been assigned in Article 1 of the
Agreement shall have the same meaning when used in this Annex.

13 Inconsistency

In the event of any inconsistency or conflict between the provisions of this Annex and
the other provisions of the Agreement, then the other provisions of the Agreement
shall prevail.

14 Accounting Records and Reports

141 The Contractor shall maintain at the Contractor's office in Kurdistan
Region or in the Company's head office complete accounts, books and records of all
revenues, Costs and Expenses relating to all Petroleum Operations hereunder in
accordance with generally accepted accounting procedures and standards in the
international petroleum industry and in accordance with the charts of accounts agreed
under Paragraph 1.4.2 below. Contractor shall keep a certified copy of said accounts
books and records at its office in Kurdistan Region at all times.

<
Annex B to PSA dated Jen.20,04

1.4.2 Within sixty (60) days of the Effective Date, the Contractor shall
submit to and discuss with the Government a proposed outline of charts of accounts,
books, records and reports, which outline shall be in accordance with generally
accepted standards and recognized accounting systems and consistent with normal
petroleum industry practice and procedures. Within nincty (90) days of receiving the
above submission, the Government shall either provide written notification of its
approval of the proposal or request in writing revisions to the proposal, Within one
hundred and eighty (180) days after the Effective Date, the Contractor and the
Government shall agree on the outline of charts of accounts. books. and records and
reports which shall describe the basis of the accounting system and procedures to be
developed and used under this Agreement. Following such agreement, the Contractor
shall expeditiously prepare and provide the Government with formal copies of the
comprehensive charts of accounts and manuals related to the accounting, recording
and reporting functions, and procedures which are, and shall be, observed under the
Agreement,

1.4.3 Notwithstanding the generality of the foregoing, the Contractor shall
make regular Statements relating to the Petroleum Operations. These Statements are
as shown:

a) Production Statement (as indicated in Paragraph 6 of this Annex).

b) Value of Production and Pricing Statement (as indicated in Paragraph 7
of this Annex).

c) Cost Recovery and Share Account Statement (as indicated in Paragraph
8 of this Annex).

d) Statement of Expenditures and Receipts (as indicated in Paragraph 9 of
this Annex).
Annex B to PSA dated Jan.20,04

e) Final End-of-Year Statement (as indicated -in Paragraph 10 of this
Annex),

f) Budget Statement (as indicated in Paragraph 11 of this Annex).

144 All reports and statements shall be prepared in accordance with the
Agreement, Current Legislation, and where there are no relevant provisions of either
of these. in accordance with generally accepted practices in the international
petroleum industry.

15 Language and Units of Account
All accounts, records, books and reports shall be maintained and prepared in the

English language and shall be recorded in Dollars. Where necessary for clarification,
the Contractor may also maintain accounts and records in other currencies,

16 Audit and Inspection Rights of the Republic
16.1 The Government shal! have the right:-

a) to audit the Contractor's accounts and records maintained under the
Agreement with respect to each Calendar Year within two Years from
the end of cach such Year,

b) to retain an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the
Government to undertake the audit.

1.6.2 The cost of retaining an auditor pursuant to Paragraph 1.6.1 shall be
bome by the Contractor and treated as Operation Expenses for the purpose of Cost
Recovery under Article 10 of the Agreement.

1.6.3 Any audit exceptions shall be made in writing and notified to the
Contractor within one hundred and cighty (180) days, following completion of the -

{
Annex B to PSA dated Jan.20,04

audit in question, and failure to give such written exception within such time shall be
deemed to be an acknowledgement of the correemess of the Contractor's books and
accounts,

1.6.4 For purposes of auditing, the Government may examine and verify, at
reasonable times upon prior notice to the Contractor, all charges and credits relating to
the Petroleum Operations, such as books of account, accounting entries, material
records and inventories, vouchers, payrolls, invoices and any other documents,
correspondence and records including electronic records considered necessary by the
Government to audit and verify the charges and credits. Furthermore, the auditors
shall have the right in connection with such audit, to visit and inspect at reasonable
times, all sites, plants, facilities, warchouses and offices of the Contractor directly or
indirectly serving the Petroleum Operations and to question personnel associated with
those Operations. Where the Government requires verification of charges made by an
Affiliated Company of the Contractor, the Government shall have the right to obtain
an audit certificate from an intemationally recognized firm of public accountants
acceptable to both the Government and the Contractor, which may be the Contractor's
statutory auditor.

1.6.5 The Contractor shall answer any notice of exception under paragraph
1.6.3 within one hundred and eighty (180) days of the receipt of such notice. Where
the Contractor has, after the said one hundred and cighty (180) days, failed to answer a
notice of exception the exception shall prevail.

1.6.6 All agreed adjustments resulting from an audit and all adjustments
required by prevailing exceptions shall be promptly made in the Contractor's accounts
and any consequential adjustments to payments due to the Government shall be made
promptly.

1.6,7 If the Contractor and the Government are unable to reach final
agreement on proposed audit adjustments they may, by mutual agreement refer their _

X
Annex B to PSA dated Jan,20,04

dispute for binding and final resolution by an internationally: recognized firm of public
accountants acceptable to both of them. Such referral if agreed shall be in place of
Arbitration under Article 29 of the Agreement, When issues are outstanding with
respect to an audit, the Contractor shall maintain the relevant documents and permit
inspection thereof until the issue is resolved.

1.7 Payments

1.7.1 All payments between the Parties shall, unless otherwise agreed, be in
Dollars and be made through a bank designated by each receiving party. Unless
otherwise specified all sums due under the Agreement shal] be paid within sixty (60)
days following the end of the month in which the obligation to make such payment
occurred.

1.7.2 All sums due by one party to the other under the Agreement shall, for
cach day such sums are overdue, bear interest compounded daily at the London
Interbank Offered Rate for three month deposits in Dollars (“LIBOR”) plus two and
half percent (2.5%)

18 Currency Exchange Rates

1.8.1 It is the intent of this Accounting Procedure that neither the
Government nor the Contractor should experience an exchange gain or loss at the
expense of, or to the benefit of, the other. However, should there be any gain or loss
from exchange of currency, it will be credited or charged to the accounts under the
Agreement.

1.8.2 Amounts received and Costs and Expenses made in Dollars or in other
currencies which are in excess of ten thousand (10,000) Dollars, or the equivalent in
other currencies, shal] be converted from other currencies into Dollars on the basis of
the average of the buying and selling exchange rates between the currencies in

<

Annex B to PSA dated Jan.20,04

question, as published by the Central Bank of Iraq, prevailing on the date upon which
such amounts are received and costs and expenditures are paid.

18.3 Amounts received and Costs and Expenses made in Dollars or in other
currencies which do not exceed ten thousand (10,000) Dollars, or the equivalent in
other currencies, shall be converted other currencies into Dollars on the basis of the
average of the buying and selling exchange rates between the currencies in question,
as published by the Central Bank of Iraq, prevailing on the last business day of the
month preceding the month in which such amounts are received and Costs and
Expenses are made,

1.9 Revision of the Accounting Procedure

By mutual agreement between the Government and the Contractor this Accounting
Procedure may be revised from time to time by a document in writing signed by the
Parties.

1.10 Accrual Basis, Cash Flow Basis and Reports

All books and accounts shall be prepared on an accrual basis, Revenues shall be
attributed to the accounting period in which they are earned, and Costs and Expenses
to the accounting period in which they are incurred, without the need to distinguish
whether cash is recovered or disbursed in connection with a particular transaction.
Costs and Expenses shall be deemed to have been incurred, in the case of physical
items, in the accounting period when title thereto passes to the Contractor, and in the
case of services, in the accounting period when such services are performed.

1.11 Values and Treatments

Values and treatments proposed by the Contractor relating to all Costs and Expenses
shall be subject to challenge by the Government in the course of audit to ensure that
they are in accordance with the provisions of this Accounting Procedure. Upon

<q

Annex B to PSA dated Jan. 20,04

request by the Government or its representative, the Contractor shall present all
records and original documents supporting such Costs or Expenses, such as invoices,
cash vouchers, debit notes, price lists or similar documentation verifying the values
and treatment proposed,

PARAGRAPH 2
CLASSIFICATION, DEFINITION AND ALLOCATION OF
COSTS AND EXPENSES

21 Segregation of Costs and Expenses

Costs and Expenses shal! be segregated in accordance with the purposes for which
such Costs and Expenses are made. The purposes which shall qualify are those which
have been included in the approved Work Programme and Budget for the year in
which the Costs and Expenditures are made and other items which have been agreed
by the Parties from time to time. All Costs and Expenses recoverable under Paragraph
3 relating to Petroleum Operations shall be classified, defined and allocated as set out
below.

2.2. Exploration Expenses

Exploration Expenses are all direct and allocated indirect expenditures incurred in the
search for Petroleum in an area which is, or was at the time when such Costs and
Expenses were incurred, part of the Agreement Area including:

2.2.1 Aerial, geophysical, geochemical, paleontological, geological,
topographical and seismic surveys and studies and their interpretation,

222 Stratigraphic test hole drilling and water well drilling.
Annex B to PSA dated Jan.20,04

2.2.3 Labour, materials, supplies, and services used in drilling wells with the
object of finding Petroleum or Appraisal wells excluding any costs of the subsequent
completion of such wells as producing wells,

224 Facilities used solely in support of the purposes described in
Paragraphs 2.2.1, 2.2.2 and 2.2.3 above, including access roads and purchased
geological and geophysical information, all separately identified.

22.5 That portion of all Service Expenditures and that portion of all General
and Administrative Expenditures allocated to Exploration Expenses as determined by
the proportionate share of total Petroleum Operations Expenditures (excluding
General and Administrative Expenditures and Service Expenditures) represented by
all other Exploration Expenses.

2.2.6 Any other expenditures incurred in the search for and appraisal of
Petroleum after the Effective Date but prior to the commencement of Commercial
Production and not covered under Paragraph A.2.3.

23 Development Expenditures
Development Expenditures shall consist of all expenditures incurred in:

23.1 Drilling wells which are completed as producing wells and drilling
wells for purposes of producing from a Petroleum reservoir, whether these wells are
dry or producing and drilling wells for the injection of water or gas to enhance
recovery of Petroleum.

23.2 Completing wells by way of installation of casing or equipment or
otherwise after a well has been drilled for the purpose of bringing the well into use as
a producing well or as a well for the injection of water or gas to enhance recovery of
Petroleum.

<

Annex B to PSA dated Jom, 20,04

23.3 ‘The costs of Petroleum production, transport and storage facilities such
as pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, Petroleum storage facilities, and
access roads for production activities.

2.34 Engineering and design studies for the wells and facilities referred to in
Paragraphs 2.3.1, 2.3.2 and 2.3.3.
23.5 That portion of all service expenditures and that portion of all general

and administrative expenditures allocated to Development Expenditures as
determined by the proportionate share of total Petroleum Operations Expenditures
(excluding General and Administrative Expenditures and Service Expenditures)
represented by all other Development Expenditures.

23.6 Any other expenditure incurred in the Development Operations of
Pctrolcum after the Handover Date and not covered under Paragraph 2.3.

24 Operation Expenses

Operation Expenses are al] Costs and Expenses incurred in Petroleum Operations after
the commencement of Commercial Production which are other than Exploration
Expenses, Development Expenditures, General and Administrative Expenditures and
Service Expenditures. The balance of General and Administrative Expenditures and
Service Expenditures not allocated to the Exploration Expenses or Development
Expenditures shall be allocated to Operation Expenses.

25 Service Expenditures

Service Expenditures are expenditures in support of Petroleum Operations including
warchouses, vehicles, motorized rolling equipment, aircraft, fire and security stations,
workshops, water and sewerage plants, power plants, housing, community and
recreational facilities and fumiture, tools and equipment used in these activities.

xt
Annex B to PSA dated Jan 20,04

Service Expenditures in any Calendar Year shall include the costs incurred in such
year to purchase and/or construct the said facilities as well as the annual costs of
maintaining and operating the same. All Service Expenditures shall be regularly
allocated as specified in Paragraphs 2.2.5, 2.3.5 and 2.4 to Exploration Expenses,
Development Expenditures and Operation Expenses and shall be separately shown
under each of these categories. Where Service Expenditures are made in respect of
shared facilities the basis of allocation of costs to Petroleum Operations hereunder
shall be specified.

2.6 General and Administrative Expenditures
General and Administrative Expenditures are:

2.6.1 All main office, field office and general administrative expenditures in
the Kurdistan Region including but not limited to supervisory, accounting and
employee relations services,

2.6.2 Where the Contractor or any Contractor Party is a foreign contractor,
an annual overhead charge for services rendered (excluding the direct expenditures as
referred in Paragraph 3.1.2.{b} below) by the Parent Company or an Affiliate of the
Parent Company outside the Kurdistan Region to support and manage Petroleum
Operations under the Agreement, or where the Contractor, not being a Foreign
Contractor, draws upon the services of a Parent Company or an Affiliate of the Parent
Company within the Kurdistan Region, an annual overhead charge for services
rendered by such Company to support and manage Petroleum Operations under the
Agreement (Parent Company overhead).

Parent Company overhead will be deemed to cover the actual cost (being salaries,
wages and labour burden, employee benefits, travel, hotel and other normally
reimbursable expenses paid by the Contractor's Parent Company or an Affiliate of the
Parent Company in accordance with its standard personnel policy in force in the

(
Annex B to PSA dated Jan 20,04

relevant period, provision of office accommodation and provision of services
reasonably necessary for operation and maintaining such staff offices) incurred for
services rendered by those functions of Contractor's Parent Company, such as, but not
limited to, international production headquarters, international exploration
headquarters, treasury, payroll, taxation, insurance, Jegal, communications, computer
services, controllers, personnel, executive administrative management, research and
development, central engineering and process engineering which:

a) cannot, without unreasonable effort and/or expenditure or without the
release of confidential data proprietary to the Contractor's Parent
Company be charged under any other section of this Annex; and

b) are properly allocable to Petroleum Operations under the Agreement. It
is understood, however, that services performed by the departments
listed above and other corporate departments which directly benefit
Petroleum Operations under the Agreement shall be charged as direct
costs in accordance with Paragraph 3 of this Annex.

In respect of the costs of the Contractor's Parent Company overhead, as described
above, the Contractor shall charge monthly to Petroleum Operations an amount equal
to the total of the following:

2.6.2.1 Exploration Overhead

The Contractor shall be entitled to an annual charge based on a sliding scale
percentage and charged monthly to Petroleum Operations, The basis for applying this
percentage shall be the total of Exploration Expenses during each Calendar Year or
fraction thereof less expenditures which have been subjected to the five (5) percent
fee, referred to in Paragraph 3.1.8(6). The sliding scale percentage shall be the
following:

<

Annex B to PSA dated Jan.20,04

For the first million (1.000.000) Dollars four percent (4%)

For the next five million (5.000.000) Dollars three percent (3%)
For the next five million (5,000,000) Dollars two percent (2%)
Over cleven million (1 1.000.000) Dollars one percent (1%)

The foregoing percentages may be reviewed but not more often than annually, and any
approved appropriate adjustment shal] be made. if necessary, prospectively.

2.6.2.2 Development and Production Operations Overhead

‘The overhead rates applicable to Development and Production Operations shall be
agreed between the Parties in duc course and shall incorporate the following
guidelines:

a) The Contractor's charges must be charged as direct charges whenever
possible, Overhead charges exist only to compensate the Contractor's
Affiliates for costs which are properly allocable to Petroleum
Operations under the Agreement but which cannot, without
unreasonable effort and/or release of confidential data proprietary to
the Contractor's Affiliates, be charged under any other section.
Overhead costs are billed monthly. Overhead must be commensurate
with services rendered and based on actual cost studies but may not
exceed an amount calculated as a percentage of certain annual
expenditures excluding Exploration Expenses. That percentage as well
as the types of expenditures, which affect overhead and those, which
do not, shall be agreed among the Parties,

b) «= The maximum percentage rutes may be revised by mutual agreement
not more often than annually, ‘The initial maximum percentage rates
and the types of expenditures to which they apply shall be agreed as
2.6.3

c)

*)

Annex B to PSA dated Jan. 20,04

soon as the Parties possess reasonably reliable cost estimates for the
relevant Development Area.

Overhead charges are not subject to audit by Government. Contractor's
Affiliates must maintain records enabling a cost analysis to be made
annually to determine overhead properly chargeable to Petroleum
Operations. If the resultant amount is less than the amount actually
billed, the difference shall be credited to Petroleum Operations, and if”
more, the difference shall be debited to Petroleum Operations, but in
no case may the final amount be charged by the Contractor exceed the
maximum amount as calculated in (b) above.

The Contractor shall upon request furnish to the Government a
confirmation by its statutory auditor that the overhead costs actually
charged do not duplicate any other charges and that the method used in
allocating overhead to Petroleum Operations hereunder as opposed to
other activities is reasonable and in accordance with standard
accounting practices.

The Contractor must budget for overhead charges.

All General and Administrative Expenditures shall be regularly

allocated as specified in Paragraphs 2.2.5, 2.3.5 and 2.4 to Exploration Expenses,
Development Expenditures and Operation Expenses respectively.
Annex B to PSA dated Jan.20,04

PARAGRAPH 3 .
COSTS, EXPENSES, EXPENDITURES AND CREDITS
OF THE CONTRACTOR
3.1 Costs Recoverable Without Further Approval of the Government

Petroleum Operations Expenditures incurred by the Contractor pursuant to the
Agreement as classified under the headings referred to in Paragraph 2 shall be
recoverable for the purpose of Article]0 the Agreement (except to the extent provided
in Paragraph 4 or elsewhere in this Annex), subject 10 audit as provided for herein.

3.11 Surface Rights

All direct costs necessary for the acquisition, renewal or relinquishment of surface
tights acquired and maintained in force for the purposes of the Agreement.

3.1.2 Labour and Associated Labour Costs

a) The Contractor's locally recrulied employees based in the Kurdistan
Region: Costs of all Contractor's locally recruited employees who are
directly engaged in the conduct of Petroleum Operations under the
Agreement in the Kurdistan Region. Such costs shall include the costs
of employee benefits and Government benefits for employees and
levies imposed on the Contractor as an employer, transportation and
relocation costs within the Kurdistan Region of the employee and such
members of the employee's family (limited to spouse and dependent
children) as required by law or customary practice in the Kurdistan
Region. If such employees are engaged in other activities in the
Kurdistan Region, in addition to Petroleum Operations, the cost of
such cmployees shall be apportioned on a time sheet basis according to
sound and acceptable accounting principles,
Annex B to PSA dated Jan.20,04

eT GG___'

b)

¢)

)

©)

Assigned Personnel; Costs of salaries and wages including bonuses of
the Contractor's employees directly engaged in the conduct of the
Petroleum Operations under the Agreement, whether temporarily or
permanently assigned, irrespective of the location of such employees, it
being understood that in the case of those personnel only a portion of
whose time is wholly dedicated to Petroleum Operations under the
Agreement, only that pro-rata portion of applicable salaries, wages, and
other costs as delineated in Paragraphs 3.1.2(¢), (4). (e), (f) and (g),
shal) be charged and the basis of such pro-rata allocation shall be
specified.

The Contractor's costs regarding holiday, vacation, sickness and
disability benefits and living and housing and other customary
allowances applicable to the salaries and wages chargeable under
Paragraph 3.1.2.(b) above.

Expenses or contributions made pursuant (0 assessments or obligations
imposed under Current Legislation which are applicable to the
Contractor's cost of salaries and wages chargeable under Paragraph
3.1.2.(b) above.

The Contractor's cost of established plans for employees’ group life
insurance, hospitalization, pension, stock purchases, savings, bonus,
and other benefit plans of a like nature customarily granted to the
Contractor's employees, provided however that such costs are in
accordance with generally accepted standards in the international
petroleum industry, applicable to salaries and wages chargeable to
Petroleum Operations under Paragraph 3.1.2.(b) above,

Actual transportation and travel expenses of employees of Contractor,

including those made for travel and relocation of the expatriate —

Annex B to PSA dated Jan.20,04

employees, including, their families and personal cffects, assigned to
the Kurdistan Region whose salaries and wages are chargeable to
Petroleum Operations under Paragraph 3.1,2.(b) above.

Actual transportation expenses of expatriate personnel transferred to
Petroleum Operations from their country of origin shall be charged to
the Petroleum Operations. Transportation expenses of personnel
transferred from Petroleum Operations to a country other than the
country of their origin shall not be charged to the Petroleum
Operations, Transportation cost as used in this section shall mean the
cost of freight and passenger service, meals, hotels, insurance and other
expenditures related to vacation and transfer travel and authorized
under the Contractor's standard personnel policies. The Contractor
shall ensure that all expenditures related to transportation costs are
equitably allocated to the activities. which have benefited from the
personnel concerned.

g) Reasonable personal expenses of personne! whose salaries and wages
are chargeable to Petroleam Operations under Paragraph 3.1.2(b) above
and for which expenses such personnel are reimbursed under the
Contractor's standard personne! policies. In the event such expenses
are not wholly attributable to Petroleum Operations, the Petroleum
Operations shall be charged with only the applicable portion thereof,
which shall be determined on an equitable basis.

3.13 ‘Transportation and Emplovee Relocation Costs

The cost of transportation of employees, equipment, materials and supplies other than
as provided in Paragraph 3.1.2.(f) necessary for the conduct of the Petroleum
Operations under the Agreement along with other related costs such as, but not limited

4

Annex 8 to PSA dated Jan.20,04

to, import duties, customs fees, unloading charges, dock fees, and inland and ocean
freight charges,

3.14

a)

b)

Charges for Services

Third Parties

i)

The actual costs of contract services, services of professional
consultants, utilities, and other services necessary for the
conduct of the Petroleum Operations under the Agreement
performed by Third Parties other than an Affiliate of the
Contractor provided that the transactions resulting in such costs
are undertaken pursuant to Paragraph 1.8 of this Annex.

Affiliates of the Contractor

i)

Professional and Administrative Services Expenses; cost of
professional and administrative services provided by any
Affiliates of the Contractor for the direct benefit of Petroleum
Operations, including but not limited to services provided by
the Production, Exploration, Legal, Financial, Insurance.
Accounting and Computer Services Divisions other than those
covered by paragraphs 3.1.4 (b) (ii), 3.1.6 and 3.1.8 (b) which
Contractor may use in licu of having its own employees.
Charges shal] reflect the cost of providing their services and
shall not include any element of profit and shall be no less
favourable than similar charges for other operations carried on
by the Contractor and its Affiliates. The chargeout rate shall
include all costs incidental to the employment of such
personnel. Where the work is performed outside the home
office base of such personnel, the daily rate shall be charged
ii)

iii)

Annex B to PSA dated Jan.20,04

from the date such personnel leave the home office base where
they usually work up to their return thereto, inchiding days
which are not working days in the location where the work is
performed, excluding any holiday entitlements derived by such
personnel from their employment at their home office base.

Scientific or Technical Personnel: cost of scientific or technical
personne] services provided by any Affiliate of the Contractor
for the direct benefit of Petroleum Operations, which cost shall
be charged on a cost of service basis and shall not include any
element of profit. Unless the work to be done by such
personnel is covered by an approved Work Programme and
Budget, the Contractor shall not authorize work by such
personnel without approval of the Government.

Equipment and facilities: use of equipment and facilities owned
and fumished by the Contractor's Affiliates, at rates
commensurate with the cost of ownership and operation;
provided, however, that such rates shall not exceed those
currently prevailing for the supply of like equipment and
facilities on comparable terms in the area where the Petroleum
Operations are being conducted. The equipment and facilities
referred to herein shall exclude major investment items such as
(but not limited to) drilling rigs, producing platforms, oil
treating facilities, oi] and gas loading and transportation
systems, storage and terminal facilities and other major
facilities, rates for which shall be subject to separate agreement
with the Government.
Annex B to PSA dated Jan.20,04

315 Communications

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilities between the
Contract Area and the Contractor's nearest base facility.

3.1.6 Office and Misecllancous Facilities

Net cost to Contractor of establishing, maintaining and operating any office, sub-
office, warchouse, housing or other facility directly serving the Petroleum Operations,
If any such facility services a contract area, other than the Agreement Area, the net
costs thereof shall be allocated on an equitable basis.

3.17 Ecological and Environment

a) Costs incurred in the Agreement Area as a result of legislation for
archacological and geophysical surveys relating to identification and
protection of cultural sites or resources;

b) Costs incurred in environmental or ecological surveys required by
regulatory authorities, including an environmental impact Statement
commissioned pursuant to Article 22,7 of the Agreement;

ce) Costs to provide or have available pollution containment and removal
equipment;

d) Costs of actual control and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable
laws and regulations, unless such oil spills result directly from the
negligence or wilful misconduct of the Contractor;
Annex B to PSA dated Jan.20,08

e)

3.1.8

Costs of restoration of the operating environment incurred pursuant to
an approved scheme prepared in accordance with sub-Article 8.8 of the
Agreement.

Material Costs

Costs of materials and supplies, equipment, machines, tools and any other goods of a
similar nature used or consumed in Petroleum Operations subject to the following:

a)

b)

Acquisition - the Contractor shall only supply or purchase materials for
use in Petroleum Operations that may be used in the foreseeable future.
The accumulation of surplus stocks and inventory shall be avoided so
far as is reasonably practical and consistent with efficient and
economical operations. Inventory levels shall, however, take into
account the time lag for replacement, emergency needs, weather
conditions affecting operations and similar considerations.

Components of costs, arm's length transactions - except as otherwise
provided in paragraph 3.1.8(d) below, material purchased by the
Contractor in arm's length wansactions in the open market for use in the
Petroleum Operations under the Agreement shall be valued to include
invoice price less trade and cash discounts (if any), purchase and
procurement fees plus freight and forwarding charges between point of
supply and point of shipment, freight to port of destination, insurance,
taxes, customs duties, consular fees, excise taxes, other items
chargeable against imported materials and, where applicable, handling
and transportation expenses from point of importation to warehouse or
operating site, Where an Affiliate of the Contractor has arranged the
purchase, coordinated the forwarding and expediting effort, its costs
should not exceed those currently prevailing in normal arm’s length

transactions on the open market and in any case shall not exceed a fee

¢)

qd)

Annex B to PSA dared Jan 2004

equal to four point five percent (4.5%) of the value of the materials
added to the cost of the materials purchased.

Accounting - such material costs shall be charged to the accounting
records and books in accordance with the "First in, First Out" (FIFO)
method;

Material purchased from or sold to Affiliates of the Contractor or
transferred from other activities of the Contractor to or from Petroleum
Operations under this Agreement shall be valued and charged or
credited at the prices specified in Paragraphs 3.1.8.(d).(i), 3.1.8.(d) (ii)
and 3.1.8.(d).(iii) hereof:

i) New material, including used new material moved from
inventory (Condition "A"), shall be valued at the current
intemational net price which shall not exceed the price
prevailing in normal arm's length transactions in the open
market,

ii) Used material (Conditions "B","C” and "D";

a) Material which is in sound and serviceable condition and
suitable for re-use without reconditioning shall be
classified as Condition "B" and priced at seventy-five
percent (75%) of the current price of new material
defined in Paragraph 3,1,8(d).(i);

b) Material which cannot be classified as Condition "B” but
which after reconditioning will be further serviceable for
its original function shall be classified as Condition "C"
and priced at not more than fifty percent (50%) of the

current price of new material as defined in 3.1.8(0).) |

at

iii)

iv)

¥)

Annex Bio PSA dated Jan. 20,04

above, The cost of reconditioning shall be charged to the
reconditioned material provided that the value of
Condition “C" material plus the cost of reconditioning
do not exceed the value of Condition "B" material;

c) Material which cannot be classified as Condition "B" or
Condition "C" shall be classified as Condition "D" and
priced at a valuc commensurate with its use by
Contractor. If material is not fit for use by the Contractor
it shall be disposed of as junk.

Material involving erection costs shall be charged at the
applicable condition percentage of the current knocked-down
price of new material as defined in Paragraph 3.1.8.(d)4i)
above.

When the use of material is temporary and its service to the
Petroleum Operations under the Agreement docs not justify the
reduction in price as provided for in paragraph 3.1.8.(d).(ii).(b)
hereof, such material shall be priced on a basis that will result in
a net charge to the accounts under the Agreement consistent
with the value of the service rendered.

Premium prices - whenever material is not readily obtainable at
published or listed prices because of national emergencies,
strikes or other unusual causes over which the Contractor has no
control, the Contractor may charge Petroleum Operations for the
required material at the Contractor's actual cost incurred in
providing such material, in making it suitable for use, and in
moving it to the Contract Area; provided notice in writing is
fumished to the Government of the proposed charge prior to

Annex B to PSA dated Jan.20,04

charging Petroleum Operations for such material and the
Government shall have the right to challenge the transaction on
audit.

vi) Warranty of material furnished by the Contractor - the
Contractor does not warrant the material furnished. In case of
defective material, credit shall not be passed to Petroleum
Operations until adjustment has been received by the Contractor
from the manufacturers of the material or their agents.

3.19 Rentals, Duties and Other Assessments

All rentals, taxes, levics, charges, fees, contributions and any other assessments and
charges of every kind and nature levied by any governmental or taxing authority in
connection with the Contractor's activities under the Agreement and paid directly by
the Contractor (save where the contrary is expressly provided in the Agreement) with
the exception of taxes upon the income or profits of the Contractor or any Contractor
Party, and payments made under Article 10.

3.1.10 Insurance and Losses

Insurance premiums and costs incurred for insurance provided that such insurance is
customary, affords prudent protection against risk and is at a premium no higher than
that charged on a competitive basis by insurance companies which are not Affiliated
Companies of the Contractor. Except in cases of failure to insure where insurance
coverage is required pursuant to the Agreement, actual costs and losses incurred shall
be recoverable to the extent not made good by insurance unless such losses result
solely frem an act of wilful misconduct by the Contractor, Such costs may include, but
are not limited to, repair and replacement of property in the Agreement Area resulting
from damages or losses incurred by fire, flood, storm, thefi, accident or such other
cause

<

23

Annex & io PSA dated Jan.20,04

3.1.11 Legal Expenses '

All reasonable costs and expenses resulting from the handling, investigating,
asserting, defending, or settling of any claim or legal action necessary or expedient for
the procuring, perfecting, rctention and protection of the Agreement Area, and in
defending or prosecuting lawsuits involving the Agreement Arca or any Third Party
claim arising out of the Petroleum Operations under the Agreement, or sums paid in
respect of legal services necessary for the protection of the joint interest of the
Government and the Contractor shall be recoverable, Such expenditures shall include,
without limitation, attomey’s fees, court costs, costs of investigation, and procurement
of evidence and amounts paid in settlement or satisfaction of any such litigation and
claims provided such costs are not covered elsewhere in the Annex. Where legal
services are rendered in such matters by salaried or regularly retained lawyers of the
Contractor or an Affiliated Company of the Contractor, such compensation shall be
included instead under Paragraph 3.1.2 or 3.1,4(b) above as applicable,

3.0.12 Claims

Expenditures made in the settlement or satisfaction of any loss, claim, damage,
judgement or other expense arising out of or relating to Petroleum Operations, except
as may otherwise be covered elsewhere in the Annex.

3.1.13 Training Costs

All costs and expenses incurred by the Contractor in the training of its Kurdistan
Regional employees engaged in Petroleum Operations under the Agreement.

3.1.14 General and Administrative Costs

The costs described in Paragraph 2.6.1 and the charge described in Paragraph 2.6.2 of
this Annex.

4

24

Annex 8 fo PSA dated Jon20,04

3.115 Other Expenditures ,

Other reasonable expenditures not covered or dealt with in the foregoing provisions of
Paragraph 3 herein which are necessarily incurred by the Contractor for the proper,
economical and efficient conduct of Petroleum Operations.

3.2 Credit Under the Agreement

The proceeds, other than the proceeds from the sale of Petroleum, received from
Petroleum Operations under the Agreement, including but not limited to the items
listed below shall be credited to the accounts under the Agreement for the purposes of
Article 11 of the Agreement:

3.2.1 The proceeds of any insurance or claim or judicial awards in
connection with Petroleum Operations under the Agreement or any assets charged to
the accounts under the Agreement where such operations or assets have been insured
and the premia charged to the accounts under the Agreement.

3.2.2 Legal costs charged to the accounts under Paragraph 3.1.11 of this
Annex and subsequently recovered by the Contractor,

3.2.3 Revenue received from Third Parties for the use of property or assets
the cost of which has been charged to the accounts under the Agreement.

3.24 Any adjustment received by the Contractor from the
supplicrs‘manufacturers or their agents in connection with a defective material the
cost of which was previously charged by the Contractor to the accounts under the
Agreement.

3.2.5 Rentals, refunds, including refunds of taxes paid, or other credits
received by the Contractor which apply to any charge which has been made to the
accounts under the Agreement, but excluding any award granted to the Contractor

{

25

Annex B to PSA dated Jan 20,04

under arbitration or sole expert proceedings referred to in, Paragraph 4,2.2(g) of this
Annex.

3.2.6 Prices originally charged to the accounts under the Agreement for
materials subsequently exported from the Kurdistan Region without being used in
Petroleum Operations under the Agreement.

3.2.7 Proceeds from the sale or exchange by the Contractor of plant or
facilities used in Petroleum Operations the acquisition costs of which have been
charged to the accounts under the Agreement.

3.28 Proceeds derived from the sale or license of any intellectual property
the development costs of which were incurred pursuant to the Agreement.

3.2.9 Proceeds derived from the sale, exchange, lease, hire, transfer or
disposal in any manner whatsoever of any other item the costs of which have been
charged to Petroleum Operations.

33 Duplication of Charges and Credits
Notwithstanding any provision to the contrary in this Accounting Procedure, there
shal] be no duplication of charges or credits to the accounts under the Agreement.
PARAGRAPH 4
COSTS AND EXPENSES NOT TO BE TREATED AS RECOVERABLE

The following costs and expenditures shal] not be included in the Costs and Expenses
recoverable under Article 10:—

4.1.Taxes on income or profit paid to any governmental authority;

4,2.Any payment made to the Government by reason of the failure of the Contractor to
fulfill itts minimum cost and Expenses under the Agreement,

q

26

Annex B to PSA dated Jan 20,04

4.3. The cost of any letter of guarantee, if any, required under the Agreement;

4.4.Costs incurred before the Handover Date unless the amounts concemed are agreed
between the Government and the Contractor,

4.5.Costs of marketing or transportation of Petroleum beyond the Measurement Point;

4.6.Attomey’s fees and other costs of proceedings in connection with arbitration under
Article 29 of the Agreement or internationally recognised independent expert
determination as provided in the Agreement or this Accounting Procedure;

4,7.Fines and penalties imposed under Current Legislation,

PARAGRAPH 5
RECORDS AND VALUATION OF ASSETS
5.1 Records

The Contractor shall maintain detailed records of property in use for Petroleum
Operations under the Agreement in accordance with normal practice in exploration
and production activities of the intemational petroleum industry.

5.2 Inventories

Inventories of property in use in Petroleum Operations shall be taken at reasonable
intervals but at least once a year with respect to movable assets and once every three
(3) years with respect to immovable assets. The Contractor shall give the Government
at least thirty (30) days written notice of its intention to take such inventory and the
Government shall have the right to be represented when such inventory is taken, The
Contractor shall clearly inform Government the principles upon which valuation of
the inventory has been based. The Contractor shal] make every effort to provide to the
Government a full report on such inventory within thirty (30) days of the taking of the ;

x

Annex B to PSA dated Jan.20,048

inventory. When an assignment of rights under the Agreement takes place the
Contractor may, at the request of the assignee, take a special inventory provided that
the costs of such inventory are borne by the assignee.

PARAGRAPH 6
PRODUCTION STATEMENT

6.1 Production Information

‘Without prejudice to the rights and obligations of the Parties under Clause 22.1 of the
Agreement, from the date of Commencement of Commercial production from the
Agreement Area the Contractor shall submit a monthly production statement to the
Government showing the following information separately for each producing
Development Area and in aggregate for the Agreement Area:

6.1.1 The quantity of Crude Oil produced and saved,

61.2 The quality characteristics of such Crude Oil produced and saved.
613 ‘The quantity of Natural Gas produced and saved,

6.14 The quality characteristics of such Natural Gas produced and saved.
6.15 The quantities of Crude Oil and Natural Gas used for the purposes of

carrying on drilling and production operations and pumping to field storage.

6.1.6 The quantities of Crude Oil and Natura! Gas unavoidably lost.

6.1.7 The quantities of Natural Gas flared and vented.

6.1.8 The size of Petroleum stocks held at the beginning of the calendar
month in question.

X

28

Se
Annex B to PSA dated Jan.20,04

6.1.9 The size of Petroleum stocks held at the end of the calendar month in
question.

6.1.10 The quantities of Natural Gas reinjected into the Petroleum Reservoir.
6.1.11 In respect of the Agreement Area as a whole, the quantities of

Petroleum transferred at the Measurement Point. All quantitics shown in this
Statement shall be expressed in both volumetric terms (barrels of oil and cubic meters
of gas} and in weight (metric tonnes).

6.2 Submission of Production Statement
The Production Statement for each calendar month shall be submitted to the
Government no later than ten (10) days after the end of such calendar month.
PARAGRAPH 7
VALUE OF PRODUCTION AND PRICING STATEMENT
vA | Value of Production and Pricing Statement Information

The Contractor shall, for the purposes of Article 11 of the Agreement, prepare a
statement providing calculations of the value of Crude Oil produced and saved during
each Quarter.

This Statement shall contain the following information:

FAA ‘The quantities and prices realized therefor by the Contractor in respect
of sales of Natural Gas and Crude Oil delivered to Third Partics made during the
Quarter in question.

i Fe The quantities and prices realized therefor by the Contractor in respect

of sales of Natural Gas and Crude Oil delivered during the Quarter in question, other
than to Third Parties,

<

Annex 8 to PSA dated Jan.20,04

7.2 Submission of Value of Production and Pricing Statement
The Value of Production and Pricing Statement for each Quarter shall be submitted to
the Government not later than twenty-one (21) days after the end of such Quarter.
PARAGRAPH 8
COST RECOVERY AND SHARE ACCOUNT STATEMENT
8.1 Cost Recovery Statement

The Contractor shall prepare with respect to cach Quarter a Cost Recovery Statement
containing the following information:-

8.1.1 Recoverable Costs and Expenses carried forward from the previous
Quarter, if any.

8.1.2 Recoverable Costs and Expenses for the Quarter in question,

8.1.3 Credits under the Agreement for the Quarter in question.

1.4 Total Recoverable Costs and Expenses for the Quarter in question

(Subparagraph 8.1.1 plus Subparagraph 8.1.2 above, net of Subparagraph 8.1.3
above).

8.1.5 Quantity and value of Cost Recovery Petroleum taken by the
Contractor for the Quarter in question.
8.16 Amount of recoverable Costs and Expenses to be carried forward into

the next Quarter (Subparagraph 8.1.4 net of Subparagraph 8.1.5 above).

Annex B to PSA dated Jan.20,04

8.2. Cumulative Production Statement '

The Contractor shall prepare with respect to each Quarter a Cumulative Production
Statement containing the following information:-

8.2.1 The cumulative production position at the end of the Quarter preceding,
the Quarter in question,

8.2.2 Production of Crude Oil for the Quarter in question.

8.2.4 The cumulative production position at the end of the Quarter in
question.

8.2.5 The amount of Profit Oil taken by the Government and by the

Contractor, respectively, during the Quarter in question.

8.2.6 The share of Profit Oil due to the Government and to the Contractor,
respectively, for the next succeeding Quarter,

8.3 Preparation and Submission of Cost Recovery and Cumulative
Production Statements
8.3.1 Provisional Cost Recovery and Cumulative Production Statements,

containing estimated information where necessary, shall be submitted by the
Contractor on the last day of each Quarter for the purposes of Article 10 of the
Agreement,

8.3.2 Final quarterly Cost Recovery and Cumulative Production Statements
shal] be submitted within thirty (30) days of the end of the Quarter in question,

8.4 Annual Statement

For the purposes of Article 10 of the Agreement, an Annual Cost recovery and
Cumulative Production Statement shall be submitted within nincty (90) days of the

<

Annex B ita PSA dated Jan. 20,04

end of cach Year. The Annual Statement shall contain the categories of information
listed in Subparagraphs 8.1 and 8.2 for the Year in question, separated into the
Quarters of the Year in question and showing the cumulative positions at the end of
the Year in question with respect to cumulative unrecovered Costs and Expenses and
Cumulative Production.

PARAGRAPH 9
STATEMENT OF EXPENDITURE AND RECEIPTS

91 The Contractor shall prepare with respect to cach Calendar Quarter a
Statement of Expenditure and Receipts under the Agreement. The Statement will
distinguish between Exploration Expenses, Development and Production Capital
Expenditures and Operation Expenses and will identify major items of expenditures
within these categories. The Statement will show the following:

911 Actual expenditures and receipts for the Quarter in question.

9.1.2 Cumulative expenditure and receipts for the budget Year in question.
913 Latest forecast cumulative expenditures at the Year end.

914 Variations between budget forecast and latest forecast and explanations
thereof.

92 The Statement of Expenditure and Receipts of each Calendar Quarter

shall be submitted to the Government no later than fifteen (15) days after the end of
such Quarter.

32

Annex B to PSA dated Jan.20,04

PARAGRAPH 10 .
FINAL END-OF- YEAR STATEMENT

10.1 The Contractor will prepare a Final End-of-Year Statement, The
Statement will contain information as provided in the Production Statement, Value of
Production and Pricing Statement, Cost Recovery and Cumulative Production
Statements and Statement of Expenditures and Receipts but will be based on actual
quantities of Petroleum produced and expenses incurred. This Statement will be used
to make any adjustments that are necessary to the payments made by the Contractor
under the Agreement. The Final End-of-Year Statement of each Calendar Year shall
be submitted to the Government within ninety (90) days of the end of such Calendar
Year.

PARAGRAPH II

ANNUAL WORK PROGRAMME BUDGET

11.1 In accordance with Article 6 of the Agreement, the Contractor shall
prepare an Annual Work Programme Budget. This will distinguish between budgeted
Exploration Expenses, Development Expenditures, and Operation Expenses and will
show the following:-

11.1.1 Forecast expenditures a for the budget Year in question including a
quarterly classification of such expenditures.

1.12 Cumulative expenditures to the end of said budget Year.
11.1.3 A schedule showing the most important individual items of
Development Expenditures for said budget Year.

33
—_—_—_—_—_—<$<

Annex B to PSA dated Jan. 20,04
¢

11,2 The Annual Work Programme Budget shall be submitted to the

Government. with respect to cach budget Year no less than thirty (30) days before the
start of such year.

ANNEX C

NOVATION AGREEMENT

THIS NOVATION AGREEMENT is made the |") day of (*) 200{*).
BETWEEN:

(1) KURDISTAN REGIONAL GOVERNMENT (hereinafter referred to as the “Governnent”) represented by
the Minister of Natural Resources of the Government;

AND

(2) GENEL ENERGY INTERNATIONAL LIMITED, and ADDAX PETROLEUM INTERNATIONAL LIMITED in
each case together with thalr raspective successors and assigns (hereinafter each refered to as a
“Continuing Contractor Party");

(3) [GOVERNMENT NOMINATED ENTITY] (hereinafter referred to as the ‘Incoming Contractor Party’)
[whose registered office is at i

Each of the Goverment, the Continuing Contractor Parties, and the Incoming Contractor Party being
respectively a "Party" and collectively "Parties".

WHEREAS

(1) The Government end Genel Ener A.S. ("Genel") entered into a Production Sharing Agreement dated
20 January 2004 in connection with an area Known as Taq Taq in the Federal Region of Kurdistan (the
“Original PSA’);

(2) Pursuant to an Amanding Agreament dated 21 November 2006, the Government and the Continuing
Contractor Parties agreed to revisions and amendments to the Orginal PSA which were embodied into
a conformed Revised Production Sharing Agreement of even date with such Amending Agreement duly
executed by the Government, Genel, and the Continuing Contractor Parties (the "Revised Production
Sharing Agreement’);

(3) The Revised Production Sharing Acreement provides for and contemplates, on terms and conditions set
‘out therein, the designation by the Govemment of one or more additional perties to the Revised

Production Shering Agreement any such additional party defined in the Revised Production Sharing
Agreement as a “Government Nominated Entity’); and

(4) The Government has designated the Incoming Contractor Party to be an additional party to the Revised
Production Sharing Agreement.

x

ee ne
NOW IT IS HEREBY AGREED as follows:-

1.

24

22

In this Novation Agreement (unless the context otherwise requires or where it is expressly stated to
the contrary) terms and expressions defined in the Revised Production Sharing Agreement shall have
the same meanings herein.

NOVATION

The Incoming Contractor Party confirms that it has read a copy of the Revised Production Sharing
Agreement and undertakes to the Government and to the Continuing Contractor Parties with effect
from the date hereof to adhere to and to be bound by each and all of the provisions of the Revised
Production Sharing Agreement and to periorm the obligations of a Contractor Party (being a
Goverment Entity) 2s stipulated in the Revised Production Sharing Agreement as if the Incoming
Contractor Party were a parly to the Revised Production Sharing Agreement and named in the
Revised Production Sharing Agreement as a Contractor Party.

The Government and the Continuing Contractor Partes confirm their acceptance of the Incoming
Contractor Party as a Contractor Parly and undertake to the Incoming Contractor Party with effect
from the date hereof to adhere to and to be bound by each and all of the provisions of the Revised
Production Sharing Agreement as if the Incoming Contractor Party (being a Government Nominated
Eee Sees tow © ou fated Production Sharing Agreement and named in the Revised
Production Sharing Agreement as a Contractor Party designated by the Goverment as a
Government Nominated Entity.

NOTICES

For purposes of Article 27 of the Revised Production Shanng Agreement the address of the Incoming
Contractor Party shall be:-

{Incoming Contractor Party]:

Fax:

Attention:

GOVERNING LAW

This Novation Agreement will be governed by English Law.

IN WITNESS WHEREOF the Perties have caused ther duly authorised representatives to sign this Agreement
‘on the day and year first above written

q

